4:20-cr-03062-JMG-CRZ Doc # 29 Filed: 07/31/20 Page 1 of 1 - Page ID # 66




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

  THE UNITED STATES OF AMERICA,
                                                               CASE NO.       4:20CR3062
                            Plaintiff,

           vs.
                                                               WAIVER OF PERSONAL
  ZHIJUNXIA,                                               APPEARANCE AT ARRAIGNMENT
                                                                   AND ORDER
                            Defendant.

          Pursuant to Federal Rule of Criminal Procedure l0(b), the defendant hereby waives
 personal appearance at the arraignment on the charge[ s] currently pending against the defendant
 in this court.
          (1)     The defendant affirms receiving a copy of the indictment;
          (2)     The defendant understands the right to appear personally before the Court for an
 arraignment on the charge[s], and voluntarily waives that right; and
          (3)     The defendant pleads not guilty to all counts of the indictment.



                                                        Date
 Defen~

 Att~              endant                               Date        .-   '


                                               ORDER
          IT IS ORDERED that Defendant's waiver is hereby accepted, and Defendant's not guilty
 plea to all counts is entered on record with the Clerk of Court.


                     31st
          DATED this _            _ _ _ _ _ _, 20_20.
                       _ day of _July

                                                        BY THE COURT:



                                                        MAGISTRATE JUDGE
                                                        UNITED STATES DISTRICT COURT
